Citation Nr: 9907117	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-36 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated 50 percent disabling and to a 
total rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to May 
1947.  Service connection for an anxiety reaction has been in 
effect since May 1949.

In March 1993 the veteran filed an informal claim for service 
connection for post traumatic stress disorder.  A September 
1993 rating action the Department of Veterans Affairs (VA) 
Regional Office, Louisville, Kentucky, confirmed and 
continued a 30 percent evaluation for the veteran's 
psychiatric condition, recognizing that it had been variously 
diagnosed as an anxiety reaction and as post traumatic stress 
disorder.  He appealed from that decision.  He also appealed 
from a June 1994 rating action denying entitlement to a total 
rating based on individual unemployability.  The veteran 
testified at a hearing at the regional office in November 
1996.  In December 1996 the regional office hearing officer 
increased the evaluation for the veteran's anxiety reaction 
(also diagnosed as post traumatic stress disorder) from 30 
percent to 50 percent effective in March 1993.  A total 
rating based on individual unemployability remained denied.  
In January 1998 the veteran indicated that he wished a still 
higher rating for his psychiatric condition.  In November 
1998 the veteran testified at a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting at the 
regional office.  The case is now before the Board for 
appellate consideration.  


REMAND

The veteran was afforded a VA psychiatric examination in 
April 1994.  It was indicated that he had operated a country 
grocery store until he retired at age 62 in 1989.  He 
reported being tense and restless with problems sleeping as 
well as nightmares, mostly of the war in Europe.  It was 
indicated that he appeared to be getting along well with his 
third wife and four stepchildren and his social activities 
had not been hampered.  He did not describe any current mood 
swings.  A diagnosis of post-traumatic stress disorder was 
made.  This is the only pertinent psychiatric examination of 
record.  In the course of his subsequent hearings the veteran 
has testified that his condition has become more severe since 
that examination.  

A joint statement, dated in May 1995, by a VA psychiatrist 
and a VA clinical social worker reflects that the veteran had 
been attending the monthly mental health clinic post-
traumatic stress disorder group since the fall of 1991.  
During that time he had been maintained on psychotropic 
medications for chronic anxiety and insomnia.  The veteran 
had complained of problems including insomnia, frequent 
combat-related nightmares, irritability, tenseness, 
restlessness, emotional distress, night sweats and crying 
spells.  The symptoms had caused a significant degree of 
social isolation and had led to interpersonal conflicts, 
mainly with his third spouse.

During the course of the November 1996 hearing at the 
regional office, the veteran indicated that he was taking 10 
milligrams of Valium four times a day that was helping him 
sleep at night.  He was also receiving group therapy and 
seeing a VA psychiatrist on an individual basis.  He reported 
that he had been having nightmares and flashbacks.  He 
reported that he awakened at night often and also became 
depressed.  

The regional office requested treatment records pertinent to 
the veteran.  In response, they received VA records of group 
therapy sessions conducted about once a month during 1995, 
1996 and 1998.  Those records do not identify the veteran as 
a participant.  They are generic comments on the course of 
the meeting and contain no information bearing on the 
severity of the veteran's disability.   

In September 1998 the veteran indicated that he was under the 
care of a psychiatrist at the VA medical center.  He stated 
that he saw him at least once a month.  He stated that he was 
under medication for his anxiety and was unable to work.  He 
asked that the treatment records be obtained to support his 
claim.

The veteran related at the November 1998 hearing that he had 
nightmares and flashbacks.  He reported that he attended 
group therapy once a month at the Lexington VA Medical 
Center.  He indicated that he had had to discontinue 
operation of his store because he could not deal with the 
public.  He did not feel that he could work at the current 
time.  He indicated that he and his spouse had separated four 
years previously and that they had been divorced two years 
previously.  He stated that he currently lived alone.  He 
indicated that he had a good relationship with his son and 
his family.  He related that he was able to talk and visit 
with different people.  The veteran's representative asked 
that records of the veteran's group therapy sessions and his 
treatment by the psychiatrist at the VA Medical Center, 
Lexington, be obtained and that the veteran be afforded a 
current psychiatric examination.

In view of the aforementioned matters and in order to afford 
the veteran every consideration, the case is REMANDED to the 
regional office for the following action:  

1.  The regional office should contact 
the VA Medical Center, Lexington to more 
clearly document that the veteran has 
been attending group therapy sessions 
regularly and determine if there are any 
records pertinent to this veteran's 
mental state which would supplement the 
generic group therapy notes which have 
been furnished.  Any recorded notes from 
the veteran's individual visits with the 
VA psychiatrist should also be obtained.  
Any such records obtained should be 
associated with the claims file.

2.  A social and industrial survey should 
then be conducted for the purpose of 
developing collateral information 
regarding the veteran's daily activities, 
behavior, social integration and 
employment situation.

3.  The veteran should then be afforded a 
special psychiatric examination in order 
to determine the current nature and 
severity of his psychiatric disability.  
Based upon a review of the record and the 
examination, the physician should assign 
a Global Assessment of Functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
and explain what the assigned score 
represents.  The claims file is to be 
made available to the examiner for review 
prior to conducting the examination.

4.  The veteran's claim should then be 
reviewed by the regional office.  If the 
determination regarding either of the 
matters on appeal remains adverse to the 
veteran, he and his representative should 
be sent a supplemental statement of the 
case and be afforded the appropriate time 
in which to respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted in this case pending completion of the 
requested action.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 4 -


